

117 HR 4882 IH: Connecting the Community To End Military Suicide Act
U.S. House of Representatives
2021-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4882IN THE HOUSE OF REPRESENTATIVESJuly 30, 2021Mrs. Hartzler introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo authorize permissive temporary duty for certain members of the Armed Forces to attend certain seminars, retreats, workshops, or outdoor recreational therapy events.1.Short titleThis Act may be cited as the Connecting the Community To End Military Suicide Act. 2.Authorization of permissive temporary duty for wellnessIn order to reduce the rate of suicides in the Armed Forces, the Secretary of each military department shall prescribe regulations that authorize a member of an Armed Force under the jurisdiction of such Secretary to take not more than two weeks of permissive temporary duty each year to attend a seminar, retreat, workshop, or outdoor recreational therapy event—(1)hosted by a non-profit organization; and(2)that focuses on psychological, physical, spiritual, or social wellness.